                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

CHARLES DEAL #363863                                CIVIL ACTION NO. 19-cv-0059

VERSUS                                              JUDGE FOOTE

JAMES LEBLANC, ET AL                                MAGISTRATE JUDGE HORNSBY


                                        ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that all claims against Lt. Carter are dismissed with prejudice for failure

to state a claim on which relief may be granted.
                                                                               6th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
       December
of ___________________, 2019.

                                               _________________________________
                                                     ELIZABETH E. FOOTE
                                                UNITED STATES DISTRICT JUDGE
